Citation Nr: 0532522	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease, right knee, and if the claim is 
reopened, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
status post laminectomy, claimed as a back disorder, and if 
the claim is reopened, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2003, the veteran was afforded a hearing before 
a hearing officer at the RO.  Thereafter, in September 2005, 
he testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcripts of these 
hearings is of record.  

The issues of entitlement to service connection for 
degenerative joint disease, right knee, and status post 
laminectomy, claimed as a back disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for degenerative joint disease, right 
knee, was denied in multiple rating decisions, the most 
recent of which was in November 2001; a notice of 
disagreement was not received to initiate an appeal from 
these determinations.

2.  Certain evidence received since the November 2001 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for degenerative joint 
disease, right knee, is not cumulative or redundant, and is 
so significant that it must be considered in order to fully 
decide the merits of the claim. 

3.  Service connection for a back disorder was denied in 
multiple rating decisions, the most recent of which was in 
November 2001; a notice of disagreement was not received to 
initiate an appeal from these determinations.

2.  Certain evidence received since the November 2001 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a back disorder, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fully decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's November 2001 decision and the claim for service 
connection for degenerative joint disease, right knee, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

2.  New and material evidence has been submitted since the 
RO's November 2001 decision and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for a back 
disorder was denied by rating decisions dated in August 1980, 
April 2001, and November 2001.  Similarly, the veteran's 
claim of entitlement to service connection for a right knee 
disorder was denied by rating decisions in April 2001 and 
November 2001.  The veteran was advised of these 
determinations and furnished notice of appellate rights and 
procedures; however, a timely notice of disagreement was not 
received to initiate an appeal.  Accordingly, these decisions 
became final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

It is noted that, at the time of the November 2001 rating 
decision, the evidence of record included the veteran's 
service, private, and VA medical records as well as 
statements from him and his friends recalling that he 
exhibited back and leg impairment upon his return from 
service.  

It appears from a review of the record that the prior denials 
of service connection, to include the most recent rating 
decision in November 2001, for right knee and back impairment 
were based on findings that there is no basis for a 
relationship between the veteran's present right knee and 
back impairment and treatment received in service and that 
service connection for these disorders may not be presumed.  

Evidence received subsequent to the November 2001 rating 
decision includes a December 2001 statement from his private 
physician, VA outpatient treatment records, and hearing 
testimony from the veteran and his spouse.  

The VA treatment records and the statement from the veteran's 
private physician reflect continued treatment for back 
impairment.  In addition, the December 2001 statement from 
his physician includes the opinion that, based on a review of 
the veteran's military medical records, it is at least as 
likely as not that the veteran's low back condition began in 
the military.  

With respect to his right knee, during his RO and Travel 
Board hearings, the veteran testified that his right leg kept 
going numb subsequent to his inservice back injury, when 
someone incorrectly stepped on his back during basic 
training.  He contends that his present right knee impairment 
is the result of this incident.  

Upon consideration of the foregoing, the Board finds that the 
December 2001 statement from the veteran's private physician 
as well as the hearing testimony provided in connection with 
his hearings are new and material evidence because this 
evidence addresses the basis for the prior denials of service 
connection for the veteran's back and knee claims.  
Specifically, this evidence provides an explanation as to the 
relationship between the veteran's present right knee and 
back impairment and treatment received in service a basis.  
For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the 
claims are reopened.

Having reopened these claims, the Board has first considered 
whether de novo Board action is appropriate at this time.  
However, as indicated below, the Board has preliminarily 
determined that additional development is necessary.  A final 
Board decision on these claim will therefore not be issued 
until such development is completed.

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

The Board has considered this new legislation with regard to 
the issues on appeal.  In this case, the veteran was notified 
of the VCAA provisions by a December 2002 communication by 
telephone as well as in a December 2002 letter.  Given the 
Board's partial disposition of this case and the requested 
actions outlined in the REMAND section of this decision, no 
further analysis of VCAA compliance in this case is warranted 
at this time.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative joint 
disease, right knee, is reopened; to this extent only, the 
appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for status post 
laminectomy, claimed as a back disorder, is reopened; to this 
extent only, the appeal is granted.


REMAND

As indicated above, the claims file now contains evidence 
suggesting a causal link between in-service right knee and 
back treatment and the veteran's current disabilities.

Upon consideration of the newly submitted evidence, the Board 
notes that the question of whether the veteran's current 
right knee and back disorders are related to his period of 
military service is a medical determination which must be 
made from the record, without resort to independent medical 
judgment by the RO.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Under the VCAA, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board finds that a medical opinion is 
required for an adequate determination of the issues of 
entitlement to service connection for degenerative joint 
disease, right knee, and a right knee and status post 
laminectomy, claimed as a back disorder.

In this regard, it is noted that, in September 2003, the 
veteran completed a VA Form 41-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, for G. M. Weiss, M.D.  However, copies of the 
veteran's treatment records from Dr. Weiss have not been 
obtained and are not available for review.  In addition, 
review of the record reflect that the veteran was admitted to 
Deaconess Hospital in May 1976 for his back complaints and he 
reported undergoing right knee physical therapy at the VA 
Medical Center in Orlando, Florida, in August 2001.  
Accordingly, review of the claims file suggests that 
additional pertinent medical records have not been requested 
and may be available.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right knee and back complaints since 
1967.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  The attention 
of the RO is specifically directed to 
treatment records from Dr. Weiss, 
Deaconess Hospital, and the VA Medical 
Center in Orlando, Florida.  

2.  Thereafter, the RO should make 
arrangements for the veteran to undergo a 
VA examination to determine the nature 
and etiology of his right knee and back 
disorders.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination of the veteran.  Based on a 
review of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any currently diagnosed right 
knee and back disorders, including any 
relationship with the veteran's period of 
service from November 1965 to October 
1967.  

With respect to the right knee, this 
opinion should reflect consideration of 
the September 2001 VA treatment report 
and opinion.  

With respect to the back claim, this 
opinion should reflect consideration of 
the December 2001 statement from the 
veteran's private physician.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and review the issues on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


